Citation Nr: 0507698	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  95-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
status post-operative right trigger thumb release.

2.  Entitlement to a compensable evaluation for residuals of 
status post-operative left trigger thumb release.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1976 
and from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge in November 1996.  The hearing transcript is of record.

On several occasions, most recently in November 2003 and 
March 2004, the Board remanded the issues on appeal for 
additional due process and evidentiary development.  Upon 
completion of the Board's requested development, the 
veteran's claims remain denied.  The issues have been 
returned for appellate review.


FINDING OF FACT

1.  Before August 26, 2002, the veteran's bilateral thumb 
release was productive of pain and crepitus without 
ankylosis.

2.  Since August 26, 2002, the veteran's bilateral thumb 
release has been and remains productive of pain and crepitus 
without ankylosis, or limitation of motion with a gap 
measuring one to two inches.  

3.  By history and currently, the veteran's bilateral thumb 
release has not been productive of functional impairment due 
to pain, incoordination, or fatigue.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of status post-operative right trigger thumb release have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5224 (in effect prior to 
and since August 26, 2002); Diagnostic Code 5228 (2004).

2.  The criteria for a compensable evaluation for residuals 
of status post-operative left trigger thumb release have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5224 (in effect prior to 
and since August 26, 2002); Diagnostic Code 5228 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

The veteran seeks a compensable rating for bilateral trigger 
thumbs.  Disability evaluations are determined by the 
application of a schedule of ratings which is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities.  The Board, however, will consider all 
potential application of the various provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before August 26, 2002, Diagnostic Code 5224 provided a 10 
percent evaluation for favorable ankylosis of the major and 
minor thumb and a 20 percent evaluation for unfavorable 
ankylosis of the major and minor thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.

Since August 26, 2002, Diagnostic Code 5224 provides a 10 
percent evaluation for favorable ankylosis of the major and 
minor thumb and a 20 percent evaluation for unfavorable 
ankylosis of the major and minor thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  A note directs reviewers to also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224.

For the minor and major extremities, Diagnostic Code 5228 
provides that limitation of motion of the thumb with a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers 
warrants a zero percent evaluation; limitation of motion of 
the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers warrants a 10 percent 
evaluation; and limitation of motion of the thumb with a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, neither the old nor the new regulations are 
more favorable to the veteran's claim.  Thus, the Board will 
apply the August 26, 2002, amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The prior version of the regulation 
will be applied to rate the veteran's disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 3-00.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2004).  

Factual Background & Analysis

VA received the veteran's informal claim, seeking an 
increased rating for his service-connected disabilities in 
July 1994.  During his November 1996 Board hearing, the 
veteran, in relevant part, testified that he experienced 
locking, swelling and cramps of the thumbs.  He also reported 
difficulty with gripping.  He added that his disabilities 
interfered with his work and with his daily activities.  He 
obtained relief with motion and massaging his thumbs.

The Board is cognizant of the veteran's subjective 
complaints.  However, the criteria for a compensable 
evaluation for residuals of trigger thumbs have not been met.  
The objective evidence fails to show any evidence of 
anklyosis or limitation of motion with a gap measuring one to 
two inches of either the right or the left thumb.  Rather, 
the medical evidence shows that the veteran's disabilities 
are productive of pain and crepitus without any functional 
impairment.

In this regard, the relevant medical evidence reveals that in 
June 1994 and May 1995 the veteran complained of pain and 
locking of the thumbs, and that in September 1995, he 
underwent a bilateral thumb release operation.  

An October 1995 clinical report notes that two-weeks post 
bilateral tendon release of the thumbs, the veteran was doing 
well without complaints.  

VA examined the veteran in June 1996.  Although he complained 
of pain, his grip strength was 5/5.  The relevant diagnosis 
was residuals of trigger thumbs.  Additionally, in April 
1997, an electromyography (EMG) was reportedly normal.

On VA examination of the peripheral nerves in May 1997, the 
veteran complained of chronic pain and intermittent numbness.  
The examiner noted that the veteran's numbness could be 
attributable to his cervical spondylosis, and stated that the 
veteran's numbness had absolutely no relationship to the 
service-connected disabilities.  Physical examination also 
revealed no weakness or atrophy on motor testing.

At VA joints examination in May 1997, physical examination 
revealed crepitus at the left thumb metacarpal phalangeal 
joint, and the examiner stated that the veteran had trigger 
fingers/thumbs.  The examiner also reported that the 
veteran's disabilities interfered with his ability to perform 
his occupation as a heat and air conditioner repairman.   VA 
neurological examination in October 1997 also revealed 
decreased sensation over his thumbs, as well as a slightly 
decreased right grip. 

In January 1999, x-rays of the left hand showed that the 
overall bony mineralization, bone alignment, joint spaces and 
visualized tissues were all normal. There was no fracture, 
dislocation, osseous destructive lesion, or focal soft tissue 
abnormality.  The impression was essentially normal left 
hand.

Despite the veteran's complaints of locking, a February 1999 
Louisiana Orthopedic Clinic report reveals that clinical 
findings remained essentially normal.  The report reflects 
that motor testing and peripheral nerve testing were 
essentially normal.  Although radiographic examination, in 
part, showed what appeared to be mild osteoarthritis in the 
base of both thumbs, a functional capacity assessment test 
revealed that the veteran's prognosis was excellent.  A June 
2000 radiographic examination of the hands also revealed 
essentially negative findings.

In a July 2000 report from a VA occupational therapist, 
physical examination revealed no obvious adhesions.  The 
summary of the testing, however, revealed that gross grip 
strength was decreased bilaterally; lateral pinch strength 
was decreased bilaterally; tip pinch strength was decreased 
bilaterally; decreased active range of motion in the 
metatarsal phalangeal joints and distal interphalangeal 
joints was noted, but passive range of motion of the fingers 
was within normal limits; demonstrated active range was well 
within functional levels; fine motor skills were good; a 
normal prehension pattern was used on the right; and the 
prehension pattern on the left was slightly abnormal, but 
functional.

On VA examination of the joints in August 2000, the veteran's 
grip appeared to be adequate, and the examiner stated that no 
arthritic changes of the wrists or hands were evident.  The 
examiner also noted the veteran's subjective complaints of 
pain on use, along with fatigability and weakness, but stated 
that no ankylosis of the fingers or thumbs was evident.  The 
examiner opined that the appellant had recovered rather well 
from his disabilities, which included trigger finger of both 
thumbs.  Moreover, on VA neurological examination, which was 
also conducted in August 2000, motor testing revealed normal 
tone, bulk and strength throughout.  There was no muscle 
atrophy, and sensory testing was intact.  

Clinical findings recorded on VA examination of the hands in 
December 2000 also failed to show evidence of increased 
functional impairment or anklyosis.  In relevant part, 
physical examination revealed normal range of motion of the 
hands, fingers and thumbs.  There was no real tenderness or 
snapping about the thumbs in the areas of the surgery.  The 
diagnoses made included residuals of trigger thumb releases 
which are minimal.

In January 2001, the VA examiner who conducted the August 
2000 VA joints examination issued an addendum.  After 
reviewing the August 2000 examination reports, the examiner 
stated that it was his conclusion that the veteran's present 
subjective complaints and the findings generated in the July 
2000 occupational therapist examination were not related to 
the veteran's service-connected disabilities, which also 
included DeQuervain's synovitis. 

The appellant underwent a VA general medical examination in 
March 2001.  Although scars were noted along the extensor 
tendons of both thumbs as well as crepitus, it was reported 
that the veteran exhibited a full grip in each hand.  
Neurological examination was normal as well.

On VA peripheral nerves examination in March 2001, normal 
muscle strength, tone and bulk were noted.  It was also 
reported that the veteran exhibited normal coordination of 
the fingers, and that sensory testing was normal for 
position, vibration and light touch.  The examiner 
attributable the veteran's complaints to non-service-
connected disabilities.

The record also reflects that the veteran underwent a VA 
spine examination in April 2001, wherein he stated that his 
thumbs still locked.  On physical examination, tenderness was 
observed along the flexor tendons at the metacarpal 
phalangeal joint area on each thumb.  No scars were detected.  
The relevant diagnosis was residuals of trigger thumb 
releases.

Clinical findings dated in December 2001 revealed that the 
right thumb demonstrated full range of motion with no 
palpable deformity.  It was also noted that the joint was not 
particularly tender to palpation.  Radiographic examination 
showed no dislocation, fracture, or other significant changes 
since May 1997.  The clinical assessment was osteoarthritis. 

VA outpatient treatment reports dated from May 2001 to April 
2002 also show continued treatment for pain and swelling of 
the thumbs.  In April 2002, the appellant was diagnosed with 
recurrent right trigger thumb, and as a result, he underwent 
a right thumb trigger release procedure in April 2002.  On 
follow up examination in May 2002, a VA progress note records 
soreness at the incision, but the thumb was neurovascularly 
intact and triggering was not detected.  

On VA examination in July 2003, physical examination revealed 
that the veteran had 5/5 grip bilaterally.  Range of motion 
was normal with flexion of the metacarpal phalangeal joint of 
60 degrees and in the interphalangeal joint of at least 80 
degrees bilaterally.  The veteran had normal function in the 
hand with the metatarpal phalangeal joint showing flexion of 
90 degrees (which is normal) and the proximal interphalangeal 
joint with normal 110-flexion, and distal interphalangeal 
joint with a normal 45-degree flexion.  There was no evidence 
of atrophy or tenderness in the incision.  X-rays of the 
hands were normal.  The impression included bilateral trigger 
thumb release. 

On VA examination in April 2004, examination revealed that 
the veteran had grip of 5/5 of both hands with normal 
circulation and sensation.  The veteran also could easily 
pinch with 5/5 strength the thumbs to the index, and swing 
the thumb down to the base of the fifth digit at the joint.  
For the right and the left thumb, range of motion was normal 
with metatarsophalangeal joint flexion of 60 degrees and an 
interphalangeal joint flexion of 80 degrees.  X-rays of both 
hands were normal.  The impression was status post bilateral 
wrist release, bilateral thumb release.  The examiner added 
that the range of motion for the thumb and wrist were the 
same actively, passively, repetitively, and against 
resistance.  The examiner also reported that there was no 
ankylosis of either thumb; no objective evidence of 
functional limitation such as grip impairment due to pain; no 
impairment of either thumb considered to be equivalent to 
amputation of the thumb; no degenerative changes of either 
thumb; no neurological impairment; and no limitation of 
motion of either thumb such that a gap of more than two-
inches or a gap of one to two inches was shown.  The veteran 
could oppose the thumb to all digits and there is no 
incoordination or fatigue. 

Given the aforementioned medical evidence, the criteria for a 
compensable rating for residuals of a trigger thumb release, 
bilaterally, have not been met.  Despite the veteran's 
complaints of pain, swelling, and crepitus, prior to August 
26, 2002, there is no medical evidence of record establishing 
ankylosis of either the right or the left thumb.  In 
addition, since August 26, 2002, there is no medical evidence 
of record demonstrating ankylosis of the right or left thumb, 
or limitation of motion of either thumb with a gap of one to 
two inches between the thumb pad and the fingers.  The Board 
acknowledges that the veteran underwent trigger release 
operations in 2002 and 2004.  It also acknowledges that in 
July 2000, limitation of motion of the thumbs was noted.  
Nonetheless, not one of those reports or any other evidence 
of record suggests that the veteran's disability picture is 
(or was) productive of anklyosis or limitation of motion of 
either thumb with a gap of one to two inches between the 
thumb pad and the fingers.  Accordingly, the currently 
assigned noncompensable ratings are appropriate, and the 
assignment of an increased rating for either the right or the 
left thumb is not warranted.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5224; Diagnostic Code 5228.

As previously indicated, the veteran's complaints of pain, 
locking, and crepitus of the thumbs are acknowledged.  
Nonetheless, the objective medical evidence fails to 
demonstrate functional loss of either the right or the left 
thumb.  Rather, the medical evidence, by history and 
currently, shows that the veteran's grip has remained 5/5, 
without incoordination or fatigue.  In 2004, the examiner 
found no objective evidence of functional limitation such as 
grip impairment due to pain.  Thus, a higher rating under the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the pertinent provisions of 38 C.F.R. § 3.321 have 
been considered.  Despite the veteran's assertions of 
experiencing impairment at work because of his residuals of 
trigger thumbs, the Board finds that there is no evidence of 
record demonstrating that the schedular ratings are 
inadequate.  In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

VCAA

In part, the Veterans Claims Assistance Act of 2000 (VCAA) 
expanded the duty of VA to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and enhanced its duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the April 1995 Statement of the Case 
(SOC); the Supplemental Statements of the Case (SSOC) issued 
in June 1999, September 2000, April 2002, January 2004, and 
October 2004; and the January 1997, February 2000, November 
2003 and March 2004 Board remands.  The veteran was also 
informed by the April 2004 VA letter of the provisions of the 
VCAA.  Additionally, the SSOCs informed the veteran that the 
results of VA medical examinations and the medical records in 
evidence did not show that his residuals of status post 
operative trigger thumb release disabilities were severe 
enough to warrant compensable evaluations.  Therefore, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA also made reasonable efforts to assist the veteran with 
obtaining evidence necessary to substantiate his claim.  
Here, the veteran was afforded several VA medical 
examinations and the record is replete with the veteran's VA 
medical reports.  VA has also obtained several medical 
opinions.  The record reflects that the veteran does not 
receive Social Security Administration (SSA).  In addition, 
the veteran was informed about the provisions of the VCAA in 
the April 2004 VA letter.  He was also informed of the new 
applicable musculosketal regulations in a letter in the 
October 2004 SSOC.  There is no indication that additional 
relevant medical records exist.  Accordingly, VA has 
fulfilled its duty to assist the veteran.

Given the completeness of the record which shows substantial 
compliance with the notice and assistance provisions of the 
VCAA, the Board finds no prejudice to the appellant by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

Entitlement to a compensable evaluation for the residuals of 
status post-operative right trigger thumb release is denied.

Entitlement to a compensable evaluation for the residuals of 
status post-operative left trigger thumb release is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


